DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claims 6-7 and 17 are objected to because of the following reasons, and appropriate correction is required.
-Each of claims 6 and 17 recites the limitation “increase a header field value of packets up to a maximum value”.  This limitation is suggested to be change to "increasing a header field value of packets up to a maximum value” in order to correct a syntax error.
-Claim(s), if any depended on above claims, are therefore also objected.
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1, 5, 8-11, 13, 16, and 18 -22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Volpe (10,587,491).
-Regarding claim 1, Volpe teaches a method (see figure 3) comprising: 
procedure (comprising a CPU (“CPU”, col. 6, line 62) of configuring a programmable data plane packet engine (301) of a network element (300) to emulate, via (314, 316), a network tester (“test logic 301”, col 10, line 31)  and to generate, via  a packet generator (302) of the programmable data plane packet engine, a test stream (“test type of data packets”, col. 12, line 57) as one among one or more test streams of packets, and transmit, via an interface port (305),  the one or more test streams of packets to  a device under test (“network device external to the network device 300”, col. 10, lines 66-67) as at least one device under test, (see col. 6, line 26 to col. 7, line 6, col. 10, lines 63-67, col. 11, lines 4-10, col. 12, lines 7-12, col. 12, lines  56-63).
-Regarding claim 5, Volpe teaches that the programmable data plane packet engine of a network element comprises programmable ingress pipeline (308) and egress pipeline (310) (see figure 3).
-Regarding claim 8, Volpe teaches that the method comprises:  injecting, via a packet generator (“packet generator”, col. 12, l line 65),  state information (“test information”, col. 13, line 20) into packets of one or more test streams of packets prior to transmission, wherein the state information comprises a time stamp at egress ((Timestamp), figure 4), col. 13, lines 32-37) and a stream and output port identifier ((Packet Generator Port), figure 4, col. 13, lines 38-43).
-Regarding claim 9, Volpe teaches that the method comprises:  configuring, via the CPU and ((314, 316), figure 3),  the programmable data plane packet engine of the network element to classify, via ((304), figure 3), packets received from the at least one device under test  (see col. 10, lines 35-43, col. 10, lines 34-63), wherein classifying comprises: for packets received from the at least one device under test, counting, by a counter (“counter”, col. 17, line 55),  occurrences of packet header values (“fields from a header of a test type packet”, col. 17, lines 49-50) for packets received from the at least one device under test within an inherent range (since the occurrences of packet header values is definite), counting occurrences of number of packets received (“packet … count information corresponding to test types of data packets received by packet checker 704”, col. 17, lines 45-47), or bytes per packet received (“byte count information corresponding to test types of data packets received by packet checker 704”, col. 17, line 45-48), (see col. 17, lines 43-57).
-Regarding claim 10, Volpe teaches that classifying comprises performing multi-table lookup for classification of multiple header fields of received packets, e.g., performing a first lookup/access in a table (“memory”, 17, line 37) for retrieval of  a stored signature (“signature stored in memory”, col. 17, lines 36-37) to compare with a generated signature (“signature”, col. 17, line 17) in order to ascertain data packet destination/source address(es), etc., (see col. 17, lines 15-38), and performing a second lookup/access in a table (“memory 702”, col. 17, line 43) for a counter to be updated in counting the occurrences of number of packets received (see col. 17, lines 42-57).
-Regarding claim 11, Volpe teaches that the method comprises: 
receiving, via ((306), figure 3), a timestamp value (“time stamp value stored within metadata”, col. 17, line 63) of a packet from a remote controller (being the device under test) (see “Packet parser 306 can, for example, parse header information from a packet payload of a received data packet. Packet parser 306 may also generate metadata for one or more data packets based upon header information contained therein”, col. 11, lines 16-20”, “a timestamp stored within metadata or test information of a packet can be compared to a system clock to determine a latency between packet generation and packet checking”, col. 17, lines 63-66);  
storing, via (306), the timestamp value within a metadata in a register/storage (included in or associated with (306)) of the network element (see “a timestamp stored within metadata or test information of a packet can be compared to a system clock to determine a latency between packet generation and packet checking”, col. 17, lines 63-66), and
updating a timestamp counter (“counter”, col. 17, line 53), based on the stored timestamp value when a specific test type of data packet is matched with the data packet (see col.  17, lines 49-67).
-Regarding claim 13, Volpe teaches an  apparatus (“network device 300”, col. 10, line 23) comprising: a programmable data plane packet engine ((301), figure 3)  of a network element ((300), figure 3), the programmable data plane packet engine configured, by a CPU (“CPU”, col. 6, line 62),  to emulate, via ((314, 316), figure 3), a network tester (“test logic 301”, col 10, line 31)   and to generate, via a packet generator ((302), figure 3),  one or more test streams of packets (“test type of data packets”, col. 12, line 57), and transmit, via an interface port (305),  the one or more test streams of packets to  a device under test (“network device external to the network device 300”, col. 10, lines 66-67) as at least one device under test, (see col. 6, line 26 to col. 7, line 6, col. 10, lines 63-67, col. 11, lines 4-10, col. 12, lines 7-12, col. 12, lines  56-63).
-Regarding claim 16, Volpe teaches that  the programmable data plane packet engine comprises programmable ingress  pipeline (308) and egress pipeline (310) (see figure 3).
-Regarding claim 18, Volpe teaches that the programmable data plane packet engine is configured to inject, via a packet generator (“packet generator”, col. 12, l line 65),  state information (“test information”, col. 13, line 20) into packets of one or more test streams of packets prior to transmission, wherein the state information comprises a time stamp at egress ((Timestamp), figure 4), col. 13, lines 32-37) and a stream and output port identifier ((Packet Generator Port), figure 4, col. 13, lines 38-43).
-Regarding claim 19, Volpe teaches that the programmable data plane packet engine is configured to classify packets received from the at least one device under test and wherein to classify, via ((304), figure 3), packets received from the at least one device under test  (see col. 10, lines 35-43, col. 10, lines 34-63), wherein classifying comprises: for packets received from the at least one device under test, counting, by a counter (“counter”, col. 17, line 55),  occurrences of packet header values (“fields from a header of a test type packet”, col. 17, lines 49-50) for packets received from the at least one device under test within an inherent range (since the occurrences of packet header values is definite).
-Regarding claim 20, Volpe teaches that to classify packets received from the at least one device under test, the programmable data plane packet engine is to count occurrences of number of packets received (“packet … count information corresponding to test types of data packets received by packet checker 704”, col. 17, lines 45-47), or bytes per packet received (“byte count information corresponding to test types of data packets received by packet checker 704”, col. 17, line 45-48), (see col. 17, lines 43-57).
-Regarding claim 21, Volpe teaches that to classify packets received from the at least one device under test, the programmable data plane packet engine is to perform multi-table lookup, for classification of multiple header fields of received packets e.g., to perform a first lookup/access in a table (“memory”, 17, line 37) for retrieval of  a stored signature (“signature stored in memory”, col. 17, lines 36-37) to be compared with a generated signature (“signature”, col. 17, line 17) in order to ascertain data packet destination/source address(es), etc., (see col. 17, lines 15-38), and performing a second lookup/access in a table (“memory 702”, col. 17, line 43) for a counter to be updated in counting the occurrences of number of packets received (see col. 17, lines 42-57).
-Regarding claim 22, Volpe teaches that the programmable data plane packet engine is configured to: 
receive, via ((306), figure 3), a timestamp value  (“time stamp value stored within metadata”, col. 17, line 63) of a packet from a remote controller (being the at least one device under test) (see “Packet parser 306 can, for example, parse header information from a packet payload of a received data packet. Packet parser 306 may also generate metadata for one or more data packets based upon header information contained therein”, col. 11, lines 16-20”, “a timestamp stored within metadata or test information of a packet can be compared to a system clock to determine a latency between packet generation and packet checking”, col. 17, lines 63-66);   
store , via a storage included in or associated with  (306),  the timestamp value within a metadata in a register (being the storage) of the network element (see “a timestamp stored within metadata or test information of a packet can be compared to a system clock to determine a latency between packet generation and packet checking”, col. 17, lines 63-66); and
update a timestamp counter (“counter”, col. 17, line 53), based on the stored timestamp value when a specific test type of data packet is matched with the packet (see col.  17, lines 49-67).

Claims 1, 2, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al (2013/0166960).
-Regarding claim 1, Das et al  teaches method (see figure 2) comprising:
procedure (205, 212, 220) of  configuring a programmable data plane packet engine (220)  of a network element  (“port unit 210”, [0031]),  to emulate a network tester (210) (as shown in figure 2)  as a source of test traffic (“source of test traffic”, [0031]) and to generate a plurality of streams (“plurality of streams”, [0038]) of packets as  one or more test streams of packets and transmit the one or more test streams of packets to at least one device under test (“network devices 192”, [0028]), (see [0028, [0031, 00038, 0039]) .
-Regarding claim 2, Das et al  teaches that the programmable data plane packet engine of the network element emulates multiple host devices, in such a way that the network element can emulate a plurality of logical source addresses (“plurality of logical source and destination addresses”, [0011]) of multiple of host devices (as respectively represented by the plurality of logical source addresses), (see [0011]), wherein resultedly,  one of the plurality of logical source addresses can be selectively provided, by (212), and used by (220), as address information to be included in each packet header of packets of a first test stream  of packets for transmission to the at least one device under test, and another one of the plurality of logical source addresses can be selectively provided, by (212), and used by (220), as address information to be included in each header of  packets of a second  test stream  of packets for transmission to the at least one device under test, (see [0011, 0037, 0038, 0042]), or in another word, Das et al  teaches the method comprises:
procedure (205, 212, 220) of configuring the programmable data plane packet engine of the network element to transmit the first test steam and the second test steam as multiple test streams of packets to the at least one device under test so that the programmable data plane packet engine of the network element emulates multiple host devices.
Das et al  further teaches that the method comprises: 
procedure (205, 212, 220) of configuring the programmable data plane packet engine of the network element to modify a test stream of packets, by adding a packet header (“packet header”, [0065]) to pay load (“payload”, [0066]) of each packet in the test stream of packets before transmission to the at least one device under test, (see [0038, 0063, 0065-0067, 0072]).
-Regarding claim 13, Das et al  teaches an apparatus (“port unit 210”, [0031] (see figure 2) comprising: a programmable data plane packet engine (220)  of a network element (being the apparatus), the programmable data plane packet engine configured to emulate a network tester (210) (as shown in figure 2)  as a source of test traffic (“source of test traffic”, [0031]) and to generate a plurality of streams (“plurality of streams”, [0038]) of packets as  one or more test streams of packets and transmit the one or more test streams of packets to at least one device under test (“network devices 192”, [0028]), (see [0028, [0031, 00038, 0039]) .
-Regarding claim 14, Das et al  teaches that the programmable data plane packet engine of the network element emulates multiple host devices, in such a way that the network element can emulate a plurality of logical source addresses (“plurality of logical source and destination addresses”, [0011]) of multiple of host devices (as respectively represented by the plurality of logical source addresses), (see [0011]), wherein resultedly,  one of the plurality of logical source addresses can be selectively provided, by (212), and used by (220), as address information to be included in each packet header of packets of a first test stream  of packets for transmission to the at least one device under test, and another one of the plurality of logical source addresses can be selectively provided, by (212), and used by (220), as address information to be included in each header of  packets of a second  test stream  of packets for transmission to the at least one device under test, (see [0011, 0037, 0038, 0042]), or in another word, Das et al  teaches that the programmable data plane packet engine is configured to transmit the first test steam and the second test steam as multiple test streams of packets to the at least one device under test so that the programmable data plane packet engine of the network element emulates multiple host devices.
Das et al  further teaches that the programmable data plane packet engine is configured to modify a test stream of packets, by adding a packet header (“packet header”, [0065]) to pay load (“payload”, [0066]) of each packet in the test stream of packets before transmission to the at least one device under test, (see [0038, 0063, 0065-0067, 0072]).

Claims 1, 3, 4, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Licking et al (10,050,854).
-Regarding claim 1, Licking et al  teaches a method comprising:
procedure (comprising computer instructions (“instructions”, col. 19, line 30) of  configuring a programmable data plane packet engine (“packet generator”, col. 4, lines 27-28) of a network element (“hardware forwarding element”, col. 4, line 27) to emulate the programmable data plane packet engine as a network tester and to generate one or more test streams of packets (“packet batches”, col. 10, line 57) and transmit the one or more test streams of packets to at least one device under test (“last member of the LAG”, col. 12, line 9), (particularly see col. 12, lines 3-14).
-Regarding claim 3, Licking et al  teaches that configuring the programmable data plane packet engine of the  network element to generate one or more test streams of packets comprises: 
procedure of during runtime/operation time of a network (“LAG”, col. 12, line 6) , generating, by the programmable data plane packet engine  a stream of at least one type of test packet (“a set of packets”, col. 12, lines 12-13) by copying, via ((815), figure 8),  the at least one type of test packet while re-circulating, via ((815), figure 8),   test packets of the stream through the programmable data plane packet engine (see col. 11, lines 51-59).
-Regarding claim 4, Licking et al  teaches that configuring the programmable data plane packet engine of the network element to generate one or more test streams of packets comprises: copying, via ((815), figure 8),  a template packet ((packet) outputted from (850), figure 8) received from a control plane ((850), figure 8) while re-circulating, via ((815), figure 8),  the template packet through the programmable data plane packet engine to increase a number of template packets as the stream of at least one type of test packet (“a set of packets”, col. 12, lines 12-13), (see col. 11, lines 51-59 and col. 12, lines 3-14).
-Regarding claim 13, Licking et al  teaches an apparatus (“hardware forwarding element”, col. 4, line 27) comprising: a programmable data plane packet engine (“packet generator”, col. 4, lines 27-28) of the apparatus as a network element, the programmable data plane packet engine configured, with computer instructions (“instructions”, col. 19, line 30), to emulate the programmable data plane packet engine as a network tester and to generate one or more test streams of packets (“packet batches”, col. 10, line 57) and transmit the one or more test streams of packets to at least one device under test (“last member of the LAG”, col. 12, line 9), (particularly see col. 12, lines 3-14).
-Regarding claim 15, Licking et al  teaches that  the programmable data plane packet engine is configured, with the instructions, to generate a stream of at least one type of test packet (“a set of packets”, col. 12, lines 12-13) by re-circulation of test packets, via ((815), figure 8),  through the programmable data plane packet engine and duplication of at least one type of test packet, via ((815), figure 8),  during re-circulation (see col. 11, lines 51-59).

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of Arad et al (2007/0223388).
-Regarding claim 6, Volpe teaches that in generation of packets, each packet in the one or more test streams of packets comprises a header ((Header Information) and a payload ((Packet Payload), figure 4), wherein the payload of each packet is inserted with a field value ((Sequence Number), figure 4) being a sequence number of the packet generated in the  one or more test streams of packets, and wherein the sequence number is started at 0 and increased by one for each packet generated (see figure 4, and see (“The sequence number can start at 0 and  increment for each packet generated”, col. 13, lines 64-65). Volpe further teaches that configuring the programmable data plane packet engine of the network element to generate one or more test streams of packets comprises: procedure of modifying, via ((302), figure 3), the sequence number of each packet in  the one or more test streams of packets based on a configuration setting provided by ((316, 314), figure 3), (see col. 12, lines 8-12, 54-6, col. 18, lines 64-65), wherein the modifying the sequence number comprises increasing/incrementing  the respective sequence numbers of packets up to a maximum value (being the number of packets of the one or more test streams of packets (see (“The sequence number can start at 0 and  increment for each packet generated”, col. 13, lines 64-65).
Volpe does not teach whether configuring the programmable data plane packet engine of the network element to generate one or more test streams of packets comprises: modifying one or more header field of one or more test streams of packets based on a configuration setting, wherein the modifying one or more header field comprises increasing a header field value of packets up to a maximum value, as claimed.
In analogous art, Arad et al teaches that a header (“packet header”, [0037]) of a packet can comprise a header field inserted with a header field value (“Sequence Number”, [0045]) being a sequence number of the packet, (see “The Packet Generator 145 may inject packet identifiers (Timestamp, Sequence Number, etc., into the headers”, [0045]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Volpe and Arad et al to implement Volpe, as taught by Arad et al, in such a way that alternatively, instead of being inserted to the payload of each packet in the  one or more test streams of packets, the sequence number of each packet in the  one or more test streams of packets would be inserted in the header of the packet, (as taught by Arad et al), wherein then, configuring the programmable data plane packet engine of the network element to generate one or more test streams of packets comprises: modifying one or more header field (being headers of  packets in the one or more test streams of packets) of the one or more test streams of packets based on the configuration setting, wherein the modifying one or more header field comprises increasing/incrementing  the respective sequence numbers of packets  as header field value of packets to the maximum value.  One skilled in the art would have motivated to make such the combination because by doing so, the implementation would become another embodiment derived from teaching of Volpe and Arad et al for including the sequence numbers into the packets in the  one or more test streams of packets in order to indicate the orders of the packets in the  one or more test streams of packets.
-Regarding claim 12, Volpe teaches that the method comprises: receiving of a packet (“packet”, col. 17, line 64) with state information (“test information”, col. 19, line 64) comprising a timestamp counter at time of egress (“timestamp stored within metadata or test information of a packet”, col. 17, lines 63-64) from  the device under test and determining a timestamp counter value (“system clock”, col. 17, lines 64-65) at time of receipt of the packet (see col. 17, lines 63-66).
Volpe does not teach whether the method comprises:  determining round-trip latency based on the timestamp counter value at time of receipt of the packet and the timestamp counter at time of egress, as claimed.
Arad et al  teaches that in response to reception of a first packet (“first test packet”, [0009])  comprising a first timestamp (“first timestamp”, [0009]) transmitted from a test device (“integrated circuit”, [0009]), a device under test  (“node”, [0009]) can transmit to the test device a second packet (“response packet”, [0009]) as a response packet, which includes the first timestamp (see [0009]), wherein the test device can determine timestamp counter value (“second timestamp”, [0008]) at time of receipt of the second packet and determine round-trip latency based on the timestamp counter value and the first timestamp (see [0091]), (see [0009, 0091]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Volpe and Arad et al  to further implement Volpe, as taught by Arad et al, in such a way that the received packet would be a response packet transmitted from a device under test upon receiving a test packet transmitted from the test device, wherein the test packet would comprise a first timestamp being a timestamp counter at time of egress in transmission of the test packet from the network tester, wherein the response packet would include the timestamp counter at time of egress, and wherein additionally, in the method, the network tester could determine a timestamp counter value at time of receipt of the response packet, and determine  round-trip latency based on the timestamp counter value at time of receipt of the response packet and the timestamp counter at time of egress, (as taught by Arad et al).  One skilled in the art would have been motivated to make such combination because by doing so, the network tester would be enhanced with capability of determining the round-trip latency.
-Regarding claim 17, Volpe teaches that in generation of packets, each packet in the one or more test streams of packets comprises a header ((Header Information) and a payload ((Packet Payload), figure 4), wherein the payload of each packet is inserted with a field value ((Sequence Number), figure 4) being a sequence number of the packet generated in the  one or more test streams of packets, and wherein the sequence number is started at 0 and increased by one for each packet generated (see figure 4, and see (“The sequence number can start at 0 and  increment for each packet generated”, col. 13, lines 64-65). Volpe further teaches that the programmable data plane packet engine is to modify, via ((302), figure 3), the sequence number of each packet in the one or more test streams of packets based on a configuration setting provided by ((316, 314), figure 3), (see col. 12, lines 8-12, 54-6, col. 18, lines 64-65), wherein the modifying the sequence number comprises increasing/incrementing  the respective sequence numbers of packets up to a maximum value (being the number of packets of the one or more test streams of packets) (see (“The sequence number can start at 0 and  increment for each packet generated”, col. 13, lines 64-65).
Volpe does not teach whether the programmable data plane packet engine is to modify one or more header fields of the one or more test streams of packets by increasing a header field value of packets up to a maximum value, as claimed.
In analogous art, Arad et al teaches that a header (“packet header”, [0037]) of a packet can comprise a header field inserted with a header field value (“Sequence Number”, [0045]) being a sequence number of the packet, (see “The Packet Generator 145 may inject packet identifiers (Timestamp, Sequence Number, etc., into the headers”, [0045]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Volpe and Arad et al to implement Volpe, as taught by Arad et al, in such a way that alternatively, instead of being inserted to the payload of each packet in the  one or more test streams of packets, the sequence number of each packet in the  one or more test streams of packets would be inserted in the header of the packet, (as taught by Arad et al), wherein then, the programmable data plane packet engine would be to modify one or more header fields (being headers of  packets in the one or more test streams of packets) of the one or more test streams of packets based on the configuration setting, wherein the modifying one or more header field comprises increasing/incrementing  the respective sequence numbers of packets  as header field value of packets to the maximum value.  One skilled in the art would have motivated to make such the combination because by doing so, the implementation would become another embodiment derived from teaching of Volpe and Arad et al for including the sequence numbers into the packets in the  one or more test streams of packets in order to indicate the orders of the packets in the  one or more test streams of packets.
-Regarding claim 23, Volpe teaches that the programmable data plane packet engine is configured to: inject, via the packet generator, timestamp counters (Timestamp)s into packets (400)s of  one or more test streams of packets prior to transmission (see figure 4 and col. 12, lines 56-61, col. 13, lines 33-37).
Volpe further teaches that the programmable data plane packet engine is configured for: receiving of a packet (“packet”, col. 17, line 64) with state information (“test information”, col. 19, line 64) comprising a timestamp counter at time of egress (“timestamp stored within metadata or test information of a packet”, col. 17, lines 63-64) from the device under test  and determining a timestamp counter value (“system clock”, col. 17, lines 64-65) at time of receipt of the packet (see col. 17, lines 63-66).
Volpe does not teach whether the programmable data plane packet engine is configured to determine a round-trip time based on the injected timestamp counter, as claimed.
Arad et al  teaches that in response to reception of a first packet (“first test packet”, [0009])  comprising a first timestamp counter (“first timestamp”, [0009]) transmitted from a test device (“integrated circuit”, [0009]), a device under test  (“node”, [0009]) can transmit to the test device a second packet (“response packet”, [0009]) , which includes the first timestamp counter (see [0009]), wherein the test device can determine timestamp counter value (“second timestamp”, [0008]) at time of receipt of the second packet and determine round-trip latency based on the timestamp counter value and the first timestamp counter (see [0091]), (see [0009, 0091]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Volpe and Arad et al  to further implement Volpe, as taught by Arad et al, in such a way that the received packet would be a response packet transmitted from a device under test upon receiving a test packet transmitted from the network tester, wherein the test packet would comprise a first timestamp counter being the injected timestamp counter at time of egress in transmission of the test packet from the network tester, wherein the response packet would include the  timestamp counter at time of egress, and wherein additionally, in the method, the network tester could determine a timestamp counter value at time of receipt of the response packet, and determine round-trip latency based on the timestamp counter value at time of receipt of the response packet and the injected timestamp counter at time of egress, (as taught by Arad et al).  One skilled in the art would have been motivated to make such combination because by doing so, the network tester would be enhanced with capability of determining the round-trip latency.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volpe in view of Arad et al, and further in view of Das et al.
-Regarding claim 7, Volpe in view of Arad et al teaches that the method comprises:  
procedure (comprising the CPU and the packet generator) of modifying the one or more header field by adding a packet header ((Header Information), 609, figure 9) [0065] of Volpe) to pay load ((Payload), 908, figure 9) of Volpe) of each packet in the one or more test streams of packets before transmission to the at least one device under test (see figures 4 and 9, and col. 12, lines 43-47. col.  18, line 50 to col. 19, line 16 of Volpe), wherein such a packet header comprises a source address (“source or destination address(s)”, col. 14, line 27 of Volpe).
Volpe in view of Arad et al does not clearly teach whether the modifying one or more header field comprises the programmable data plane packet engine of the network element emulating multiple host devices, as claimed.
	In analogous art, Das et al teaches that a test device (“port unit”, [0011]) can emulate a plurality of logical source addresses (“plurality of logical source and destination addresses”, [0011]) of multiple of host devices (as respectively represented by the plurality of logical source addresses), (see [0011]), wherein resultedly, the test device can provide, by ((212), figure 2) and use, by ((220), figure 2), one of the plurality of logical source addresses a source address to be included in each packet header of packets of a first test stream  of packets for transmission to a device under test ((192), figure 1), and another one of the plurality of logical source addresses as  a source address to be included in each header of  packets of a second  test stream  of packets for transmission to the at least one device under test, (see [0011, 0037, 0038, 0042]).
	For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Volpe, Arad et al and Das et al to implement Volpe in view of Arad et al, as taught by Das et al, in such a way that the packet generator of the programmable data plane packet engine could emulate a plurality of logical source addresses and selectively use one of the plurality of logical source addresses a source address to be included in each packet header of packets of a first test stream  of packets in the one or more test streams of packets for transmission to a device under test, and another one of the plurality of logical source addresses as  a source address to be included in each header of  packets of a second  test stream  of packets in the one or more test streams of packets for transmission to the at least one device under test, (as taught by Das et al).  One skilled in the art would have motivated to make such the combination because by doing so, the packet generator of the programmable data plane packet engine would be enhanced with capability of emulating multiple host devices.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463